Citation Nr: 1228491	
Decision Date: 08/17/12    Archive Date: 08/21/12

DOCKET NO.  07-23 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California


THE ISSUE

Entitlement to increases in the ratings assigned for allergic rhinitis, currently assigned "staged" ratings of 0 percent prior to October 5, 2009, and 10 percent from that date.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

D. Schechner, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from May 2004 to May 2006 and from July 2007 to May 2008.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Salt Lake City, Utah, RO, which granted service connection for allergic rhinitis, rated 0 percent.  In July 2009, the Veteran requested a hearing before the Board in Washington D.C.; in May 2010, he cancelled the request.  In June 2010, the Board remanded the matter for further development.  An interim [October 2010] rating decision granted an increased (10 percent) rating for allergic rhinitis, effective October 5, 2009.  In December 2010, the Board remanded the matter again.  The issue is characterized to reflect that "staged" ratings are assigned, and that both "stages" are for consideration.  The claims file is now in the jurisdiction of the San Diego, California RO.


FINDINGS OF FACT

1.  Prior to October 5, 2009, the Veteran's allergic rhinitis was not manifested by greater than 50 percent obstruction of nasal passages on both sides or complete obstruction on one side.

2.  From October 5, 2009, the Veteran's allergic rhinitis with recurrent acute sinusitis has been manifested by greater than 50 percent obstruction of nasal passages on both sides or complete obstruction on one side; nasal polyps are not shown, and three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting, are not shown.





CONCLUSION OF LAW

A compensable rating for allergic rhinitis prior to October 5, 2009, and/or a rating in excess of 10 percent (for allergic rhinitis with recurrent acute sinusitis) from that date are not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.7, 4.21, 4.97, Diagnostic Codes 6513, 6522 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  As the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A July 2007 statement of the case (SOC) provided notice on the "downstream" issue of entitlement to an increased initial rating, and a July 2012 supplemental SOC readjudicated the matter after the appellant and his representative responded and further development was completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ("where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").

The Veteran's pertinent treatment records have been secured.  He was afforded VA examinations in April 2006, October 2009, July 2010, and in June 2012; those examinations are reported in greater detail below, and are adequate for rating purposes, as the reports of the examinations contain the information necessary for consideration of the applicable criteria.  VA's duty to assist is met.
Legal Criteria, Factual Background, and Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

With the initial rating assigned following a grant of service connection, separate (staged) ratings may be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Reasonable doubt as to the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000)(VA must review the entire record, but does not have to discuss each piece of evidence.)  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.   

The June 2006 rating decision on appeal granted the Veteran service connection for allergic rhinitis, rated 0 percent, effective on separation from service.  An October 2010 rating decision granted a 10 percent rating for allergic rhinitis with recurrent acute sinusitis, effective October 5, 2009.  The Veteran contends that his disability merits higher ratings.

For allergic rhinitis, a 10 percent rating is warranted when there are no polyps but there is greater than 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  If these criteria are not met, then a noncompensable rating is warranted.  A 30 percent rating is warranted if there are nasal polyps.

For sinusitis, a 0 percent rating is warranted for detection by X-ray only.  A 10 percent rating is warranted for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent rating is warranted for three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.

On April 2006 VA examination, the Veteran reported that in late 2004, he developed severe nasal congestion, runny rose, fevers, dizziness, and overall illness, with thick post-nasal drainage and a constant sore throat.  He reported that he had continued nasal congestion and allergies and sinusitis that would recur every 3 to 4 weeks, as well as large swollen and painful tonsils approximately 6 to 7 times per year.  He was given multiple antibiotic courses and decongestants for his sinusitis.  In December 2005, he began taking Flonase twice per day, as well as Allegra and Singulair.  After 3 months he had little change in his symptoms and was referred for surgical options; in early April 2006 (approximately 1 week prior to examination), he had a bilateral turbinate reduction in an attempt to improve his nasal airway.  His allergic symptoms were reported to be perennial, with nasal congestion even at baseline.  He reported that his sinusitis symptoms were mainly maxillary and infraorbital pain, although he had not had any episodes of sinusitis since October 2005, when he had a tonsillectomy.  It was too soon to observe whether the turbinate reduction had helped, as there was still significant congestion in the nasal passages.

On physical examination, it was noted that there was a deviated nasal septum towards the left, causing an approximately 80 percent nasal obstruction on the left nasal cavity, and there was approximately 40 percent nasal obstruction in the right nasal cavity.  Both inferior turbinates were edematous with some yellow crusting bilaterally.  The mucosa was somewhat red and inflamed and post-surgical in appearance.  The diagnoses included allergic rhinitis and chronic rhinosinusitis, status post bilateral turbinate reduction.  The examiner opined that the Veteran definitely had allergic pathology as he stated that he not only had a positive allergy test but his symptoms and physical examination corroborated the findings.  The examiner noted that the Veteran was receiving tri-weekly allergy shots, further supporting that he would benefit from continued therapy for allergic rhinitis.  The examiner anticipated that the Veteran might always be prone to sinus infections given his nasal allergies but it appeared he had improved significantly since his tonsillectomy.  The examiner noted that the Veteran evidently had a deviated nasal septum that could be contributing to the nasal obstruction and suggested that a septoplasty might be in order to improve his nasal breathing.

Based on this examination, the RO assigned the initial 0 percent rating for the Veteran's rhinitis.

In a March 2007 statement, the Veteran reported that his allergies continued to be a significant problem in his daily life.  He reported that he would sneeze violently and uncomfortably many times per day, seemingly regardless of the season, and the congestion in his nose had settled back into much of the routine that it developed during his time in service.  He stated that it was frequently difficult to breathe without his mouth open, which was especially telling when he exercised.  He was receiving allergy injections every 2 to 4 weeks and it was predicted that he would have to continue this for at least another 3 to 4 years with only a 50 percent chance of improving his allergic condition.  He stated that while the tonsillectomy had been successful in reducing the frequency of his throat infections with high fever, it had not caused any appreciable improvement on his congestion.

The Veteran returned to active duty service from July 2007 to May 2008; that period of time is therefore not before the Board.
On September 2008 treatment, the Veteran reported having allergy symptoms that were perennial with some worsening in the spring.  He reported having had symptoms with sinus infections twice in the previous 4 months.  He denied any headache, sinus pain, or sinus pressure.  He reported itching of the eyes and photophobia, and red eyes were noted, but he denied any pain in or around the eyes and no discharge from the eyes was seen.  He reported having postnasal drip, nasal passage blockage, snoring, sneezing, hoarseness, and sore throat.  On physical examination, there were no purulent nasal discharge, rhinorrhea, or sinus tenderness.  The nasal septum was normal, as were the nasal mucosa; the nasal mucosa was not edematous.  The assessment was allergic rhinitis.

On later September 2008 treatment, the Veteran reported facial pain and headaches behind the eyes and lateral to the nose, with some coughing both during the day and at night.  He reported that he was treated for sinusitis the previous month with Zithromax for 5 days, with improvement back to baseline nasal symptoms; antibiotics had provided relief with similar symptoms in the past.  He reported having sinus infections twice in the previous 4 months.  On physical examination, there was purulent nasal discharge and bilateral tenderness of the ethmoidal sinuses; there was no rhinorrhea and the nasal mucosa was edematous.  The assessments included sinusitis and allergic rhinitis.

The Veteran underwent septorhinoplasty in October 2008, with no complications.

A January 2009 CT scan of the sinuses found that the ostiomeatal complexes were patent with mild narrowing of the right infundibulum.  The nasal septum was midline without spurring.  No Haller cell or concha bullosa were identified.  The paranasal sinuses were clear apart from very mild right greater than left maxillary antrum mucosal thickening.  The mastoid air cells were clear.

In a July 2009 statement, the Veteran reported that, in the previous year, he underwent septoplasty surgery to help his breathing but the results were only partially effective due to the ongoing allergic rhinitis.  He stated that he took weekly allergy injections and took three different allergy medications daily.

On October 5, 2009 VA examination, the Veteran reported that over the previous three and a half years he had continued to have difficulty breathing through his nose more than half of the time.  He reported having itchy nose and eyes.  He had no loss of smell but was not able to smell as well as other people around him.  He reported having a drainage that was occasionally a dark yellow color and he occasionally had postnasal drip and coughing.  He took daily treatments of Claritin, as well as Flonase and Astelin nasal sprays and a twice daily sinus rinse.  He continued a weekly immunotherapy session to help desensitize him to allergens including grass, pollen, trees, cats, dogs, aerosols, and perfumes.  He reported having septoplasty in 2008 which had helped him to be able to breathe a little bit better.  He reported being on antibiotics approximately 5 times per year in the last 3 to 4 years, each time for approximately a 10 day course.  His immunotherapy treatments posed difficulty with his work and lifestyle because he occasionally had very strong immune response to the therapy, which required him to stay home or seek immediate medical attention.  He reported that in the previous year, he had missed 7 days of work, 5 of which were because of the immunotherapy and 2 of which were for sinus symptoms which he described as a nuisance.  He had no speech impairment and there were no other symptoms described.

On physical examination, the nasal external nose showed a very narrow upper third bony vault.  The nasal cavity revealed a high septal deviation, with 50 percent obstruction on the right side and 60 percent obstruction on the left side.  He was status post tonsillectomy.  There were no abnormal neck masses and the rest of the oral cavity was within normal limits.  The examiner opined that, since the last examination in April 2006, the Veteran had had persistent difficulty breathing through his nose more than 50 percent of the time, as well as allergic rhinitis symptoms.  He continued to be on maximal therapy, which the examiner noted could be a nuisance for the Veteran's lifestyle.  The examiner noted that the septoplasty seemed to have helped improve some of the Veteran's symptoms.

On July 2010 VA examination, the Veteran reported that he had deviated septum and bilateral inferior turbinate hypertrophy diagnosed in 2006; both sides of his nose were equally affected.  He underwent inferior turbinate reduction in early 2006, which he reported improved his symptoms for 4 to 6 months in addition to medication.  He reported taking Allegra or Claritin once daily, with a once daily dose of Singular when his symptoms were very bad, as well as using Flonase and Astelin once daily; he also irrigated his nose twice daily.  He reported that all of the medications significantly helped to improve his symptoms but that he was still symptomatic.  He began receiving allergy shots in 2006 and continued receiving them.  He reported an overall improvement in symptoms, but continued to have problems with congestion, watery and itchy eyes, and rhinorrhea.  His immunotherapy treatment caused difficulty at times as he reacted strongly to the shots and required a longer period of surveillance after receiving the shots; he reported that in the past, he had been required to stay home from work for an entire day or seek medical attention.  The Veteran reported that his symptoms improved significantly after closed septorhinoplasty in October 2008.  However, he continued to have acute episodes of sinusitis occurring twice per year, when he was incapacitated and required oral antibiotics; he reported that these episodes occurred when his allergy symptoms would become very severe.

On physical examination, the Veteran's septum was midline and there was bilateral inferior turbinate hypertrophy.  No nasal polyps were visualized on anterior rhinoscopy or nasal endoscopy.  There were clear sticky secretions bilaterally.  There was 70 percent obstruction of the nasal passageways bilaterally, and the nasal mucosa was boggy and erythematous.  The diagnoses included allergic rhinitis and recurrent acute sinusitis related to allergic rhinitis.  The examiner noted that the Veteran's allergic rhinitis symptoms appeared to be quite severe and affected him on a daily basis; during severe attacks, he was limited in his ability to do his work, and he also was extremely limited in the type of work he could do because he required a half-day off each week to get his allergy shots, and many jobs would not permit this.  The examiner also noted that the Veteran's history was significant for two incapacitating episodes of acute sinusitis per year, which were related to severe attacks of allergic rhinitis as the Veteran did not have a history consistent with chronic sinusitis; the Veteran was unable to work and required antibiotics when these episodes occurred.

Based upon these reports, an October 2010 rating decision recharacterized the disability as allergic rhinitis with recurrent acute sinusitis and assigned a 10 percent effective October 5, 2009, the date of the examination on which the criteria for a 10 percent rating were first shown met.

On April 2011 treatment, the Veteran reported having recurrent sinus infections every 2 months for years, as well as perennial allergies; he reported that the most recent sinus infection occurred 1 month earlier.  He reported constant nasal dyspnea and took Flonase, Astelin, Claritin, sinus rinses, and nasal saline spray daily for relief.  He reported postnasal drip and nasal passage blockage, but no ear or throat symptoms.  On physical examination, he denied any sinus pain or pressure.  The nasal cavity abnormalities were minimal with mucoid discharge seen within both nares; no purulence or polyps were seen.  The nasal mucosa was abnormal and dry.  The nasal septum and paranasal sinuses were normal.  There was no intranasal polyp or foreign body seen.  There were nasal turbinate abnormalities and the inferior turbinate bone was swollen.  The assessments were allergic rhinitis and chronic sinusitis.

On June 2012 VA examination, the diagnosis was allergic rhinitis; the examiner noted that the Veteran also had recurrent sinusitis diagnosed which since resolved with no residual.  He reported that he began having an allergy problem in 2005 and began being treated with medication.  On examination, he still had an allergy problem and was taking Claritin daily as well as Flonase and Astelin; he also had taken allergy shots since 2006, with some breaks, but still received shots every two weeks.  He had partial turbinectomies performed in 2006 and 2008.  

On physical examination, regarding sinusitis, the examiner did not note any sinuses currently affected, any incapacitating or non-incapacitating episodes of sinusitis in the previous 12 months, or any sinus surgery.  Regarding rhinitis, the examiner found that there was not greater than 50 percent obstruction of the nasal passages on both sides or complete obstruction of one side due to rhinitis or due to traumatic septal deviation; there was no permanent hypertrophy of the nasal turbinates and there were no nasal polyps.  The examiner cited to the January 2009 CT scan of the sinuses showing very mild mucosal thickening of the maxillary area.  No new CT scan was performed; the examiner noted that no endoscopy or biopsy of the larynx or pharynx had been performed, and the Veteran had not had pulmonary function testing to assess for upper airway obstruction due to laryngeal stenosis.  The examiner opined that the Veteran's sinus, nose, throat, larynx, or pharynx disabilities did not impact on his ability to work.

The Veteran has identified/submitted non-VA treatment records through January 2012.  Such records reflect symptoms similar to those noted on the April 2006, October 2009, July 2010, and June 2012 VA examinations.  

The reports of the VA examinations and the treatment records, overall, provide evidence against the Veteran's claim, as they do not show that prior to October 5, 2009 symptoms of the Veteran's allergic rhinitis produced greater than 50 percent obstruction of the nasal passages on both sides or complete obstruction on one side, so as to meet the criteria for a 10 percent rating.  

From October 5, 2009 the VA examinations and treatment records, overall, do not show that symptoms of the Veteran's allergic rhinitis with recurrent acute sinusitis have at any time produced nasal polyps or three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting, so as to meet the criteria for a 30 percent rating.  

The Board notes the lay statements submitted by the Veteran in support of this claim.  Those statements detail the types of problems that result from the Veteran's disability.  The symptoms described by the Veteran are consistent with the criteria for a 0 percent rating prior to October 5, 2009, and a 10 percent rating since.  Thus the lay statements do not support that a higher rating is warranted.

In summary, it is not shown that prior to October 5, 2009 the Veteran's allergic rhinitis was manifested by greater than 50 percent obstruction of the nasal passages on both sides or complete obstruction on one side, or that since that date it has been manifested by nasal polyps or by the required number of incapacitating or non-incapacitating episodes per year of sinusitis (or approximating such levels of severity).  Consequently, increases in the "staged" schedular ratings assigned are not warranted.  38 C.F.R. § 4.7.  

Furthermore, the Board finds that the evidentiary record presents no reason to refer the case to the Compensation and Pension Service for consideration of an extra-schedular evaluation under 38 C.F.R. § 3.321(b).  There is no evidence of symptoms or impairment not encompassed by the schedular criteria, so as to render those criteria inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  Finally, it is noteworthy that the Veteran has reported being employed throughout the period under consideration, and that the matter of entitlement to a total disability rating based on individual unemployability due to service connected disability is not raised by the record.


ORDER

Increases in the staged ratings (of 0 percent prior to October 5, 2009 and 10 percent from that date) assigned for the Veteran's allergic rhinitis with recurrent acute sinusitis are denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


